Citation Nr: 0841486	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-37 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1151 (West 2002 & Supp. 
2008).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1974.  The veteran died in October 2003, and the 
veteran's surviving spouse is the appellant in this matter.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to Dependency and Indemnity 
Compensation (DIC) benefits under 38 U.S.C.A. § 1151.  

In September 2008, the appellant testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  At the hearing, the appellant 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304 (c) 
(2008).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The veteran received VA inpatient hospital treatment from 
September 2003 until his death in October 2003.  

3.  The veteran died in October 2003 at a VA Medical Center 
(VAMC) of gram negative sepsis, due to or as a consequence of 
small cell carcinoma of the lung.  

4.  The veteran's death was not caused or hastened by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA, or by an event 
not reasonably foreseeable.  


CONCLUSION OF LAW 

The criteria for DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.358, 3.361, 3.800 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

During the September 2008 hearing, the appellant testified 
that her husband's death was due to the inadequate VA medical 
treatment he received prior to his death.  She explained that 
while the veteran was receiving radiation treatment for his 
spinal cancer, he developed sores and blisters on his feet.  
The condition began to spread to his ankle and leg, causing 
black skin and a foul odor.  She requested additional 
assistance from the medical providers at the VA Medical 
Center (VAMC) to help with the veteran's feet, but no 
assistance was provided.  As such, the appellant became a 
volunteer at the VAMC so that she could provide the care the 
hospital should have provided prior to his death.  The 
appellant asserts that DIC benefits are warranted because 
lack of adequate care and lack of cleanliness on the part of 
VA resulted in the veteran's death.  

Under the applicable criteria, DIC shall be awarded for a 
qualifying death of a veteran in the same manner as if such 
death were service-connected.  A qualifying death is one that 
is not the result of the veteran's willful misconduct, and 
the disability or death was caused by VA hospital care, 
medical or surgical treatment or examination furnished to the 
veteran, and the proximate cause of the death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination, or (B) an event not reasonably foreseeable.  38 
U.S.C.A. § 1151(a).  

Compensation is not payable for the continuance or natural 
progress of a disease for which the medical treatment was 
furnished, unless VA's failure to exercise reasonable skill 
and care in the diagnosis and treatment of the disease caused 
death that probably would have been prevented by proper 
diagnosis or treatment.  38 C.F.R. § 3.358(b)(2).  

Compensation is not payable for the necessary consequences of 
medical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those certain to result from, or were intended to result 
from, the medical treatment administered.  Consequences 
otherwise certain or intended to result from a treatment will 
not be considered uncertain and unintended solely because it 
had not been determined at the time consent was given whether 
that treatment would in fact be administered.  38 C.F.R. § 
3.358(b)(3).  

To establish causation, the evidence must show that the 
medical treatment resulted in the veteran's death.  Merely 
showing that a veteran received care or treatment, and that 
the veteran died, does not establish cause.  38 C.F.R. § 
3.361(c)(1).  

Medical treatment cannot cause the continuance or natural 
progress of a disease for which the treatment was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).  

Death caused by the veteran's failure to follow properly 
given medical instructions is not caused by the medical 
treatment.  38 C.F.R. § 3.361(c)(3).  The proximate cause of 
death is the action or event that directly caused the death, 
as distinguished from a remote contributing cause.  38 C.F.R. 
§ 3.361(d).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's death, it must be shown that the medical 
treatment caused the veteran's death (as explained in 38 
C.F.R. § 3.361(c)); and that VA (i) failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider, or (ii) VA furnished the medical treatment 
without the veteran's, or in appropriate cases his or her 
representative's, informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of the veteran's death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable, but must be one that a 
reasonable health care provider would have considered to be 
an ordinary risk of the treatment provided.  In determining 
whether an event was reasonably foreseeable, VA will consider 
whether the risk of that event was a type of risk that a 
reasonable health care provider would have disclosed in 
connection with the informed consent procedures of 38 C.F.R. 
§ 17.32.  38 C.F.R. § 3.361(d)(2).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Review of the evidentiary record reveals that the veteran 
received inpatient treatment at the VAMC from September 2003 
until his death in October 2003.  The veteran was admitted to 
the VAMC in September 2003 with continuing complaints of back 
pain.  It was noted that he experienced three weeks of low 
back pain with radiation of pain to his hips and groin, which 
worsened with walking.  Magnetic Resonance Image (MRI) 
testing of the lumbar spine demonstrated multiple areas of 
marrow change consistent with metastatic disease.  Similarly, 
chest x-rays revealed squamous cell carcinoma in the 
veteran's right upper lung.  

As such, beginning on October 1, 2003, the veteran underwent 
spinal radiation for cord compression, chemotherapy with 
Cisplatin, and a Peripherally Inserted Central Catheter 
(PICC) line was placed within his IV.  It was noted that the 
veteran tolerated the chemotherapy well until he developed 
lower extremity edema.  Thereafter, VA outpatient treatment 
records report that the veteran's feet were monitored, and 
pads were changed frequently to keep the feet and the 
surrounding area dry.  On October 3, 2003, a rehab/skin wound 
consult report notes that both feet were cleansed with normal 
saline solution (NS), along with a polywic applied to the 
dorsum of both feet covering the lesions.  Polymen dot was 
also applied to the right medial malleolus, and the feet were 
wrapped with Kerlix.  Additionally, wheelchair foot plates 
were padded with towels with additional padding and Kerlix 
wrap to protect medial malleolus.  On October 4, 2003, the 
veteran's temperature increased to 102.1 degrees, and he was 
placed on empiric treatment with Cefazolin for bilateral foot 
tenderness and mild erythema that was thought to be lower 
extremity cellulitis.  At the same time, a blood culture was 
drawn from his PICC line which grew a staph infection.  
Vancomycin was given to the veteran for one day to treat the 
infection, but final culture results showed that it was not 
staphylococcus aureus (staph infection).  Subsequently 
thereafter, the veteran's white blood count, hematocrit, and 
platelets began decreasing, and the veteran was reported as 
being pancytopenic and specifically neutropenic.  He remained 
afebrile with stable vital signs, but his feet and lower 
extremity were noted as having extensive area of skin 
breakdown, which appeared superficial.  

Unfortunately, complications arose from the veteran's 
neutropenic state.  Cultures from his blood and PICC line on 
October 9, 2003, were positive for pseudomonas, which 
eventually led to a septic state.  The veteran did not 
recover from sepsis, and died due to respiratory failure.  
The October 2003 death certificate states that the immediate 
cause of death was gram negative sepsis, due to or as a 
consequence of small cell carcinoma of the lung.  

An autopsy was conducted.  In relevant part, the November 
2003 autopsy protocol report records that the autopsy 
findings confirmed the clinical diagnosis of widespread 
metastases throughout the lungs, vertebral column, and 
paritracheal lymph nodes.  It was reported that although the 
mortality rate for Stage IV SCLC is quite high, therapeutic 
chemotherapy is a beneficial option available for these 
patients.  However in this case, the veteran's clinical 
course was complicated by profound neutropenia with 
subsequent local and systemic infections leading to a septic 
state.  The overwhelming infectious state compromised his 
already damaged respiratory state, and the veteran 
subsequently died from respiratory failure, which was 
confirmed at the autopsy.  Additionally, it was noted that 
SCLC is a type of brochogenic carcinoma directly linked to 
tobacco use.  

Not one of the reports of record references any VA 
carelessness, negligence, lack of proper skill, or error in 
judgment.  The reports also do not indicate that the 
veteran's demise, or any related event, was not reasonably 
foreseeable.

Additionally, in an effort to address the appellant's 
contention that the veteran's death was caused by the 
treatment provided by VA, a VA medical opinion was obtained 
in February 2008.  The examiner reviewed the veteran's claims 
file and determined that VA had provided the veteran 
appropriate management and care.  In so determining, the 
examiner reasoned that the veteran had a terminal illness, 
which also consisted of chemotherapy treatment - known to 
result in complications such as pancytopenia, infection, and 
sepsis.  The chemotherapy treatment, in conjunction with the 
veteran's multiple co-morbidities (diabetes, peripheral 
vascular disease, coronary artery disease) made healing 
difficult, increased susceptibility of infection, and 
increased his cardiac stress.  Given the stated reasons, the 
examiner opined that it was as "less likely as not" that 
the veteran's death was caused by or was a result of anything 
attributable to hospital care, medical or surgical treatment, 
or examination conducted by the VA.  

The Board emphasizes that the VA medical opinion, based upon 
full consideration of the veteran's documented medical 
history and the appellant's assertions, is the only medical 
evidence to address the matter at the core of the appellant's 
claim - the medical relationship between the treatment 
provided by VA and cause of the veteran's death.  Thus, the 
only competent, probative evidence weighs against the claim, 
and neither the appellant nor her representative has 
presented, identified, or alluded to, the existence of any 
contrary medical evidence or opinion.  

The Board has carefully considered the appellant's assertions 
advanced in connection with the claim, to include several lay 
statements submitted by family members and friends, as well 
as her testimony at the September 2008 travel board hearing.  
Photographs of the veteran's edema of the lower extremity 
were also submitted.  However, the evidence does not 
demonstrate that the veteran's death was either caused or 
hastened as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar finding of fault 
on the part of VA.  The evidence demonstrates the veteran was 
provided adequate and appropriate treatment for his small 
cell lung carcinoma, but his clinical course of treatment was 
complicated by profound neutropenia with subsequent local and 
systemic infections leading to a septic state.  As noted in 
the November 2003 autopsy report, the overwhelming infectious 
state had compromised his already damaged respiratory state, 
and the veteran subsequently died from respiratory failure.  
This evidence weighs heavily against a finding of fault on 
the part of VA or that any additional disability or hastening 
of death occurred due to any fault of VA.  

Because the evidence does not demonstrate that VA failed to 
provide the veteran with timely or adequate treatment, the 
Board concludes that the veteran did not die, and nor was his 
death hastened, as a result of VA care.  Similarly, there is 
no competent evidence that VA otherwise exhibited 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault.  In the absence of 
any such competent evidence, compensation under 38 U.S.C.A. § 
1151 must be denied.  

The Board has considered the appellant's contentions that VA 
was careless and negligent with regard to the care provided 
to the veteran.  However, as a layperson, the appellant lacks 
the requisite medical expertise to offer a medical opinion, 
without competent substantiation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board regrets the appellant's loss and is cognizant of 
the veteran's honorable service.  The Board is bound in its 
decisions, however, by the regulations of the Department, 
instructions of the Secretary and precedent opinions of the 
General Counsel of the VA.  38 U.S.C.A. § 7104(c) (West 
2002); 38 C.F.R. § 20.101(a) (2008).  In this case, the 
preponderance of the evidence is against the claim; 
therefore, the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The Board finds that the VCAA notice requirements for the 
appellant's pending claim have been satisfied by the January 
2005 letter sent to the appellant.  In the January 2005 
letter, VA informed the appellant of what was needed to 
substantiate her claim for DIC benefits pursuant to the 
provisions of  38 U.S.C.A. § 1151.  See also the May 2005 and 
February 2008 VCAA letters.  

As to informing the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf, VA 
informed her it had a duty to obtain any records held by any 
federal agency.  It also informed her that on her behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The letter stated that she would need 
to give VA enough information about the records so that it 
could obtain them for her.  

As to potential downstream issues such as disability rating 
and effective date, the Board notes that the claim has been 
denied; thus, any deficiency in notice in this regard is not 
prejudicial to the appellant.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, VA has obtained the 
veteran's service treatment records and VA outpatient 
treatment records from September 2003 to October 2003.  VA 
also obtained a VA medical opinion in connection with the 
appellant's claim.  

For the foregoing reasons, the Board concludes that 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required, nor is there 
notice delay or deficiency resulting in any prejudice to the 
appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Entitlement to Dependency and Indemnity Compensation benefits 
pursuant to 38 U.S.C.A. § 1151 is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


